HOLMAN, J.,
concurring.
Section 413 of the Restatement (Second) of Torts, upon which the dissenting opinion relies, recognizes by the comment to the section that the section “is not concerned with the taking of routine precautions, of a kind which any careful contractor could reasonably be expected to take, against all the ordinary and customary dangers which may arise in the course of the contemplated work.” The most ordinary and customary danger of tree falling is that trees can be unpredictable and do not always fall as intended— particularly when a tree is a “leaner.” This is so generally recognized within the profession that the basic safety code, which has the verity of a statute, requires that a flagman be present when falling such a tree adjacent a road. In the absence of some sort of notice to the contrary, I believe that Alford could assume that Jones would take precautions that were so elementary that the written law requires them. I do not believe Alford had the duty to others to follow Jones around to make sure he would obey such a regulation.